UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 96-7544



EDWARD D. SMALLS,

                                             Plaintiff - Appellant,

          versus


ANGELA P. RUIZ; EDSEL T. TAYLOR, Warden; L. J.
ALLEN, Regional Administrator; PARKER EVATT,
Commissioner; WILLIAM D. CATOE, Interim
Director,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-95-3686-3-6BC)


Submitted:   June 19, 1997                  Decided:   June 26, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward D. Smalls, Appellant Pro Se. Charles Elford Carpenter, Jr.,
RICHARDSON, PLOWDEN, CARPENTER & ROBINSON, Columbia, South Caro-
lina; Deborah Harrison Sheffield, GRIER LAW FIRM, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Smalls v. Ruiz, No. CA-95-
3686-3-6BC (D.S.C. Sept. 17, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2